                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 JONATHAN EDWARD WORKMAN,                    ) CASE NO.: 1:19-CV-00862
                                             )
         Plaintiff,                          ) JUDGE: THOMAS M. PARKER
                                             )
 vs.                                         ) NOTICE OF SERVICE
                                             )
 CITY OF CHARDON, et al.,                    )
                                             )
         Defendants                          )

        Now come Defendants, City of Chardon, Jeffrey Smock and Scott Niehus, by and through

counsel, Mazanec, Raskin & Ryder Co., L.P.A., and hereby give notice to this Court that

Defendants have duly served their Initial Disclosures, on Thursday, September 19, 2019, upon

Plaintiff.

                                           Respectfully submitted,

                                           MAZANEC, RASKIN & RYDER CO., L.P.A.

                                           s/Amily A. Imbrogno
                                           JAMES A. CLIMER (0001532)
                                           AMILY A. IMBROGNO (0092434)
                                           100 Franklin’s Row
                                           34305 Solon Road
                                           Cleveland, OH 44139
                                           (440) 248-7906
                                           (440) 248-8861 – Fax
                                           Email: jclimer@mrrlaw.com
                                                    aimbrogno@mrrlaw.com

                                           Counsel for Defendants City of Chardon, Jeffrey
                                           Smock and Scott Niehus


                        OF COUNSEL:        BENJAMIN G. CHOJNACKI (0087401)
                                           Walter & Haverfield
                                           3500 Tower at Erieview
                                           1301 East Ninth Street
                                           Cleveland, OH 44114
                                                    (216) 619-7850
                                                    (216) 916-2430 – Fax
                                                    Email: bchojnacki@walterhav.com

                                                    Counsel for Defendants City of Chardon, Jeffrey
                                                    Smock and Scott Niehus




                                            CERTIFICATE OF SERVICE

         I hereby certify that on Thursday, September 19, 2019, a copy of the foregoing Notice of

Service was filed electronically and served by electronic mail and by depositing same in first-class

United States mail, postage prepaid, to the following:

 Jonathan Edward Workman
 12211 Aquilla Rd
 Chardon, OH 44024
 Email Address: jwoo224@yahoo.com

                                                    s/Amily A. Imbrogno
                                                    JAMES A. CLIMER (0001532)
                                                    AMILY A. IMBROGNO (0092434)


TMHCCPR-190237/NOS of Initial Disclosures




                                                       2
